a :

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT 7 Mg |e
SOUTHERN DISTRICT OF NEW __ {ORDER FOR RETURN OF BAIL
United States of America yo sade 2016R01231
-v- 17-CR 505
KEENAN WATTS, U.S.M.S. Register 7944-054
AFFIDAVIT

 

 

An order having heretofore been made in this case authorizing the Clerk of this Court to
accept the sum of (FIVE THOUSAND DOLLARS), ($5,000.00) cash, and to deposit the same
in the registry of this Court, as a condition to assure the appearance of the above-named defendant
before the United States District Court for the Southern District of New York in accordance with
the provisions of the bond given by the said defendant; and

WHEREAS the docket reflects that on September 11, 2019 the defendant was sentenced
by United States District Judge Vincent Briccetti to 24 months imprisonment; 5 years supervised
release and $100.00 special assessment.

WHEREAS the Government has not alleged and moved under 28 U.S.C. §2044 that the
above funds belong to the defendant and should accordingly be applied to the payment of any
assessment, fine, restitution, forfeiture or penalty imposed upon the defendant; and

WHEREAS the Government has no objection to the Clerk of the Court returning the funds
deposited as bail to their rightful owner or other person entitled to such money under 28 U.S.C. §§
2041 & 2044; and

WHEREAS the Government is not aware of any other reason the funds deposited as bail

should not be returned to their rightful owner or other person entitled to them;

He
a
iu

u

MY 14
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to 28 U.S.C. §2042, that the
Clerk of the Court pay out to SANDRA REEVES the amount deposited as bail referenced in the
first paragraph of this Order, less the Clerk’s fees, if any.

pares WY AM | ur,

UNITED STATES DISTRICT JUDGE

CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

by: CX (-~ Date: It /13/ 47/4

AUSA CHRISTOPHER BRUMWELL
Assistant United States Attorney
914-993-1966
Address of payee, if different from address on original Bail Order:
(to be completed by District Court Clerk’s Office)

 

 

 

 

Phone Number:

The Clerk’s Office Finance Unit will contact the party once the check is ready.

FOR CLERK’S OFFICE USE ONLY:

 

RECEIVED CHECK NO: DATED:

 

 

IN THE AMOUNT OF: $

 

PAYABLE TO:

 

SIGN & PRINT:

 

 

 
' UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vs.

Keenan Watts

 

DEFENDANT’S # 18
LEAD DFT (IF NOT THE SAME)

Mig -\- \4\4)\

CASH BAIL ORDER

DOCKET NUMBER:

17or 505 =} 5
M19-1- (A\ 4

OFFICE OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

It is hereby certified that bail of the above defendant was fixed on_1 1-13-17

 

By the Honorable Vincent L. Briccetti, District Judge, for the

S.D.N.Y., in the amount of $200,000.00 Dollars, Personal Recognizance

Bond, secured by__$5,000.00

Cash or Property.

_with the Clerk of the Court, U.S. District Court for the S.D.N.Y,, for the appearance of said

defendant before this court.

DATED: 11-13-17
White Plains, New York

DEPOSITED BY:

NAMB Sandra Preeves
ADDRESS & OrChard Street
Marlboro, New or ke lasy a
PHONE $US- SYa-2 (eS |

ud (

Honorable Vincent L. Briccitti
U.S. DISTRICT JUDGE

oO Ve A

CLERK TO U.S.D.J.
UNITED STATES
POSTAL SERVICE «

* ©2008 United States Postal Service. All

ENO YES
POSTAL SERVICE

OV crk oh Gun
Address 360 SG

wm [+CE SOS

©2008 United Statas Postal Servica, All Rights £

+ JAMS

 

 

 

 

 

 

 

 

 

 

 

 

mm TC RS OS

© 2008 United States Postal Service. Ait Right

 

 
 

 

eee
Xa NTs et

 

 

 

 

 

ot JDVMAS

 

 

OAS

POSTAL SERVICE

Serial Numb

 
  

 

  

.O

SEGRE

   

 

 

 

 

 

 

 

#OO000080

 
 
 

 

 

 

 

TREAS
Fore
pase
Amon

 

ee ae a

 
 
 
   
  

HEY neice

Check Rone

 

HONEY ORTER
Crack sfoney Ord
dint Tenderad:

 

 

Tatal Bue t
Total Tende
Change Bit

BA a

 

 

 
